Citation Nr: 0802152	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
Board)on appeal from an August 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied separate 10 Percent ratings for 
tinnitus.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The Board has considered whether further 
development of this claim is warranted.  However, as will be 
further discussed below, this claim is being denied as a 
matter of law; therefore, no further development under the 
VCAA or previously existing law is warranted. Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated in 
February 2003.  Slightly more than two years later, in April 
2005, the veteran claimed entitlement to separate 10 percent 
evaluations for each ear. His essential contention is that 
because his tinnitus is perceived in both ears, he is 
entitled to a separate evaluation for each ear.

The veteran predicates his claim on the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), in which 
CAVC held that the pre-1999 and pre-June 13, 2003 versions of 
38 C.F.R. § 4.87, DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's tinnitus has been assigned the maximum 
schedular rating available.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

The claim for separate 10 percent evaluations for each ear 
for bilateral tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


